EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Guebert on 2-16-2022.

The application has been amended as follows:

Claims 1-9 have been canceled.
Claim 10 has been replaced with the following amended claim 10,
-- 10. A method of threading a metal substrate on a rolling mill
comprising:
receiving a coil of the metal substrate;
uncoiling the metal substrate from the coil;
guiding the metal substrate to a work stand of the rolling mill with a threading carriage comprising a gripper;
quenching the metal substrate with at least one quench sprayer at least while a leading
edge of the metal substrate is guided to the work stand;
gripping the metal substrate with the threading carriage; and
moving the threading carriage towards the work stand

a pair of gripping rolls configured to grip the metal substrate, and wherein each
gripping roll of the pair of gripping rolls comprises a varying diameter along a length of
the gripping roll such that the gripping rolls impart at least one lateral curvature across a
width of the metal substrate; or
a gripping wedge configured to close on the metal substrate at a position that is
offset from a leading edge of the metal substrate, and wherein the gripping wedge is
further configured to crimp the metal substrate such that the metal substrate comprises at least one lateral curvature across a width of the metal substrate.--
Claim 13 has been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725